Citation Nr: 0433445	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for lumbosacral strain, claimed as a back 
injury.

In July 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  The veteran was unable 
to appear and a statement was accepted in lieu of a personal 
appearance.  A transcript of that hearing is of record.

This decision reopens the appellant's claim.  The issue of 
service connection for a back disorder is being addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim to 
reopen.

2.  In a rating decision dated in September 1995, the RO 
denied service connection for a back condition, and notified 
the veteran of that decision; he did not appeal. 

3.  The evidence received subsequent to the RO's final 
September 1995 decision bears directly and substantially upon 
the specific matter under consideration; is neither 
cumulative nor redundant; and/or is by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

2.  New and material evidence has been received since the 
September 1995 final rating decision denying service 
connection for a back disorder, and the claim is reopened.  
38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) applies in this case.  
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the appellant is not prejudiced by any failure of VA to 
provide complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the appellant's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In a statement read during the July 2004 hearing, the veteran 
claimed that he sustained an injury to his back unloading a 
55 gallon drum of oil out of a pickup truck while serving at 
an Air Force Base in Tucson, Arizona in the spring of 1964.  
Service medical records show that on examination at entry 
into service in September 1963, the veteran reported a 
history of back injury from lifting four months earlier.  He 
had pain on lifting and bending.  He had pain in his low back 
area but no disability as a truck driver.  Physical 
evaluation of the spine was noted as "normal."  Service 
medical records confirm an injury to the veteran's back in 
April 1964 from lifting an oil barrel.  The diagnosis was 
acute strain of the lumbar muscles.  In July 1964 he was 
given exercises for his back as physical therapy.  
Examination later that month showed full range of motion with 
no spasm and a diagnosis of a possible strain.  On his 
separation examination in July 1965, he stated that he hurt 
his back and if he did much lifting it still bothered him.  
Physical evaluation of the spine was noted as "normal."

In May 1995, the veteran filed a claim for service connection 
for a back disorder, claiming postservice treatment by a 
private physician, Dr. Whilite, in 1969.  Although he 
indicated in his claims form that Dr. Whilite was deceased, 
the RO attempted to obtain the records of the veteran's 
treatment from the address provided by the veteran.  There 
was no reply to the RO's request for records.  In September 
1995, service connection was denied.  The RO noted that back 
disability existed prior to service, and no aggravation was 
shown because there was no objective evidence that the 
condition permanently worsened as a result of service. 

In November 2000, the veteran again submitted a claim for 
service connection for a back condition, this time indicating 
postservice treatment from another private physician, Dr. 
Edwards.  VA outpatient treatment records were obtained 
showing that the veteran sought treatment in February 1995 
for complaints of back pain which he indicated was hurt in 
the service.  The veteran was treated in January 2002 for 
back pain complaints.  X-ray examination in March 2002 showed 
degenerative changes.  A private consultation report by a 
dermatologist was also submitted; however, this did not show 
any treatment for the veteran's back condition.  

As noted earlier, a hearing was conducted in July 2004 and a 
statement accepted in lieu of a personal appearance by the 
veteran.  The veteran's representative also provided comments 
and explanation resulting from a telephone conversation with 
the veteran prior to the hearing.  In addition to describing 
the injury in service, the veteran explained that he did not 
have a back problem prior to entering active service and 
complained on examination at separation that he still had a 
back problem.  Following service, the first doctor he went to 
for treatment in the 1970s, had died and records were 
unavailable.  His next doctor, Dr. Whilite, had also died and 
his records were also unavailable.  His first treatment from 
VA for his back was in 1995.  At the hearing, lay statements 
were submitted from the veteran's sister, wife and sister-in-
law describing the veteran's medical condition prior to, 
during and since service.

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement.  If a statement of the 
case is issued, a substantive appeal must be filed within one 
year from the date of the notice of the result of the initial 
determination or within sixty days, whichever is later.  A 
determination on a claim by an agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected by the filing of a 
timely notice of disagreement and a timely substantive 
appeal.  20.302, 20.1103 (2003). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in November 2000, the 
preexisting version of 38 C.F.R. § 3.156 applies.  In any 
event, the Board's decision is the same under the old or the 
new regulation.  All citations in this decision refer to the 
"old" version of 38 C.F.R. § 3.156.

The last final decision on the issue of service connection 
for a back disorder was the decision of the RO issued in 
September 1995.  The basis of that decision was the finding 
that a back disability existed prior to service, and no 
aggravation was shown because there was no objective evidence 
that the condition permanently worsened as a result of 
service.  Although he was notified of his appellate rights, 
he did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).

Since then, the veteran has submitted evidence to include a 
February 1995 VA treatment record for chronic back pain, with 
a subsequent notation in the treatment record indicating that 
he hurt his back while in the service.  This evidence was not 
before the RO in September 1995.  This is therefore new 
evidence.  This is also material because it shows that the 
veteran has a back disorder and generally relates that 
disorder to an injury in service.  As such, the evidence 
received subsequent to 
the RO's final September 1995 bears directly and 
substantially on the specific matter under consideration, and 
the claim is reopened.


ORDER

New and material evidence has been submitted and the claim is 
reopened.


REMAND

Although the veteran's claim is reopened, the Board is 
unable to determine from the medical evidence whether the 
veteran's current back disorder is related to the injury 
during service.  A VA medical opinion should be obtained 
prior to making this determination.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided a VA 
examination to determine if his current 
back disorder is related to service.  The 
examiner should examine the veteran to 
identify the current disability of the 
back, and following a review the claims 
file provide an opinion as to the 
following questions:

A.  Is it at least as likely as not 
that the veteran's current back 
disorder is related to the back 
disorder shown in service? 

B.  If the answer to the above is 
yes, please provide an opinion on 
whether the back disorder noted in 
service preexisted service.  If so 
was there an increase in disability 
during service?  If there was an 
increase, was it beyond the normal 
progression of the disease?

All necessary tests should be conducted 
and the RO should provide complete 
rationale for all opinions reached.  The 
RO must forward the claims file to the 
examiner for review prior to the 
examination.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

3.  The RO should readjudicate the claim 
for service connection for a back 
disorder, considering all the evidence 
added to the claims file since the June 
2003 Supplemental Statement of the Case.  
If this results in less than a full grant 
of the benefits sought on appeal, the RO 
should prepare another Supplemental 
Statement of the Case.  Thereafter, this 
case should be forwarded to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



